ACCEPTED
                                                                                          01-15-00142-cr
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   5/13/2015 10:09:24 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                               NO. 01-15-00142-CR

                         IN THE COURT OF APPEALS
                                                                       FILED IN
                          FOR THE FIRST DISTRICT                1st COURT OF APPEALS
                              HOUSTON, TEXAS                        HOUSTON, TEXAS
                                                                5/13/2015 10:09:24 AM
                                                                CHRISTOPHER A. PRINE
WILLIE FELDER                            §                               Clerk
                                                                      APPELLANT
                                         §
VS.                                      §
                                         §
THE STATE OF TEXAS                       §                             APPELLEE



                     APPEAL IN CAUSE NO. 1172613
                IN THE 185TH JUDICIAL DISTRICT COURT
                      OF HARRIS COUNTY, TEXAS


               MOTION FOR EXTENSION OF TIME TO FILE
                     THE REPORTER’S RECORD


TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES, WILLIE FELDER, Appellant in the above entitled and

numbered cause, by and through his attorney of record, Stanley G. Schneider, and

submits this Motion for Extension of Time to file the Reporter’s Record in this cause

and would show the Court the following:

      1.     Appellant was charged by indictment with engaging in organized

criminal activity. Appellant was placed on deferred adjudication probation for a

period of eight years. Appellant’s probation was revoked after a motion to adjudicate

hearing. The trial court assessed Appellant’s punishment to five years in the

institutional division of the Texas Department of Criminal Justice. Notice of Appeal


                                         1
was given in a timely fashion.

      2.     Appellant’s appeal bond was made when shortly after the notice of

appeal was filed.

      3.     On April 28, 2015, Ms. Logan, the court reporter informed undersigned

counsel that the cost of the record would be approximately $1,750. Ms. Logan was

informed that arrangements would be made immediately for her to be paid in full.

      4.     Appellant’s health began to decline during the proceeding in the trial

court. Appellant is currently in the ICU unit at Cy Fair Hospital after suffering a

heart attack and/or stroke. Appellant’s prognosis has not improved since being

admitted to the hospital on May 5, 2015.

      5.     Appellant has been working diligently to make arrangements to pay for

the record. Because of the decline in his health, his efforts were hindered. Appellant

requests that the Court allow him and additional 60 days pay Ms. Logan.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court

extend the time for making arrangements with the Court Reporter and pay her for the

record in this cause.




                                           2
                                              Respectfully submitted,

                                              SCHNEIDER & McKINNEY, P.C.

                                              /s/ Stanley G. Schneider
                                              Stanley G. Schneider
                                              Texas Bar No. 17790500
                                              440 Louisiana
                                              Suite 800
                                              Houston, Texas 77002
                                              Office: 713-951-9994
                                              Fax: 713-224-6008
                                              Email: stans3112@aol.com

                                              ATTORNEY FOR APPELLANT




                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the attached and foregoing

Motion for Extension of Time to File the Reporter’s Record has been mailed and/or

hand delivered on the Appellate Section of the Harris County District Attorney’s

Office, 1201 Franklin, 6th floor, Houston, Texas 77002 on this 13th day of May, 2015.



                                              /s/ Stanley G. Schneider
                                              Stanley G. Schneider




                                          3